NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 17 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   21-30146

                Plaintiff-Appellee,             D.C. No. 3:18-cr-00522-HZ-1

 v.
                                                MEMORANDUM*
DESMOND BORIS WASHINGTON,

                Defendant-Appellant.

                  Appeal from the United States District Court
                           for the District of Oregon
               Marco A. Hernandez, Chief District Judge, Presiding

                            Submitted March 9, 2022**
                                Portland, Oregon

Before: GRABER and BEA, Circuit Judges, and REISS,*** District Judge.

      Appellant Desmond Washington (“Appellant”) appeals his conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Christina Reiss, United States District Judge for the
District of Vermont, sitting by designation.
arguing that the district court committed prejudicial error with respect to two

evidentiary rulings. The parties are familiar with the facts of this case, so we recite

them here only when necessary. For the following reasons, we affirm.

      1. Appellant argues that, under the Confrontation Clause, he should have been

allowed to introduce evidence that he had received two separate settlement payments

from the City of Portland for claims of police misconduct. Appellant sought to

introduce this evidence because it allegedly “showed bias, and explained cash at the

scene.” The district court did not err in concluding that evidence of Appellant’s

receipt of settlement payments from the City of Portland arising out of claims of

police misconduct was irrelevant to whether or not Appellant actually possessed the

seized handgun that he was convicted of possessing in violation of 18 U.S.C. §

922(g)(1).

      2. A neighbor recorded the police executing a search warrant on Alexandria

Carter’s home, where Appellant was living. Appellant sought to introduce this video

into evidence. Appellant asserts that the district court erred in excluding this video,

arguing that the video: (a) establishes bias by the police officers who executed the

search warrant of Carter’s home, given the heavy armaments of the police unit that

was composed of approximately 15 officers, and (b) shows Appellant in a favorable

light as a compliant individual, as contrasted with the photographs submitted by the

Government of Appellant in his rap video portraying “the persona of a gangster.”


                                          2
The district court did not err in excluding this video. Permitting the jury to see that

the police who were executing the search warrant were heavily armed would likely

have confused the jury concerning the actual issues in the case and would have

created a trial within a trial, leading to undue delay. United States v. Sua, 307 F.3d

1150, 1153 (9th Cir. 2002). All other relevant factual aspects of the excluded video

were presented to the jury via direct and cross-examination testimony of witnesses.

      AFFIRMED




                                          3